Senee, C. J.
In the month of May, 1879, W. A. Johnson, who was then the sheriff of Sweetwater county in this territory, presented to the county commissioners of Sweetwater county, a claim against said county in the words and figures following to wit:
“The county of Sweetwater, Wyo. Ter., Dr., to W. A. Johnson, sheriff in and for Sweetwater county, Wyoming Territory, to services of Frank Shulter, as jailer, for the months of January, February and March, 1879, at $90 per month, $270.”
The county commissioners of said county disallowed said claim in whole, and thereupon the said W. A. Johnson in pursuance of sees. 17 and 18 of chapter 28 of the Compiled Laws of Wyoming, page 205, edition of 1876, appealed from the decision of said board to the district court of said county and filed a paper in the nature, of a petition setting out his claim and the reason for its allowance by the court. The defendant, the county of Sweetwater, filed a demurrer *263to said paper in the nature of a petition, on the ground that the paper or petition did not state facts sufficient to constitute a cause of action. The court below overruled this demurrer and the defendant excepted. Then followed an answer denying all the allegations in the petition; a trial by jury was had and a verdict against the county was rendered for the sum of $270.
Various exceptions were taken during the trial, but in my view of the case, it will be unnecessary to notice or pass upon them.
The first question presented by the transcript before us, and the first one to be decided was, did the court below err in overruling the defendant’s demurrer? The defendant below, the plaintiff in error here, by demurring admitted all the facts as stated in the paper filed by the plaintiff below-setting up his claim, but prayed the judgment of the court then and there if they constituted a cause of action in law for which the defendant there, the plaintiff in error here, was liable by verdict and judgment. The defendant in error here, and the plaintiff below by his counsel in argument here, though arguing with much ability the effect and scope of several acts of the legislature touching county officers, rested his right to have the demurrer overruled and so to be allowed to pave the way to sustain the. judgment of the court below upon sec. 12, chap. 49 of the Compiled Laws of Wyoming, page 346, edition of 1876. The learned counsel for the defendant below, the plaintiff in error here, claimed that this section was repealed. Without deciding this affirmatively or negatively, let us consider for all the purposes of this case that sec. 12 as before described, of chap. 49, is operative and in existence; that it is a valid statute. It was the only one upon which the defendant in error really relied as sustaining his theory and as establishing his judgment in the court below.
That statute is in these words, “ That for any services rendered by any officer wherein no fees are allowed by this act nor any other act or provision of law, such officers shall be allowed a reasonable compensation therefor.”
*264It seems to me that the simple application of this statute to Johnson’s claim must determine whether the demurrer was or was not rightly interposed in the court below. Johnson’s claim was not for a service rendered by himself as such officer, for which he demanded compensation; but it was a claim in his name for services rendered, doubtless at his, Johnson’s request, by another, to wit: one Frank Shulter, as jailer, for the months of January, February and March, 1879. The statute, conceding it -to be operative, provides a reasonable compensation to any officer for service by such officer. The compensation is allowed such officer for services he may render; not services for himself by another. Applying the statute just as written, we find that Johnson presented to the county commissioners, and claimed from the county, no compensation for services rendered by himself; but Ms claim was for services rendered by another.
These being the undisputed facts, upon the condition of the law as by Johnson relied on, to wit: as stated- in sec. 12 of the 49th chapter of the Code, I think there was no such sufficient statement of facts in the paper answering to the petition, as caused in Johnson s favor a legal claim for compensation in this proceeding against the county of Sweet-water, as ought to have been sent to the jury for allowance, or in any event, allowed; but that the court below ought to have sustained the defendant’s demurrer there and then.
Wherefore I am of opinion that the judgment of the court below be reversed, and the case dismissed.
Judgment reversed.
BlaiR, J., dissenting.